DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-04-2020, the information disclosure statement has been considered by the examiner.

Note:  the restriction was restricted in Application s/n: 16/292698 in three groups, and Applicant elected group I, and cancelled group II and III.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 1-6 drawn to “receiving, a low bit rate signal from at least one terminal; demodulating the low bit rate signal received from said terminal; extracting information from the demodulated low bit rate signal, said information containing data concerning a signal, said main signal, to be sent by said terminal; and based on the information contained in the demodulated low bit rate signal: receiving, the main signal containing at least one message from at least one terminal; sampling the main signal received by each element of the antenna array” classified in CPC: H01Q 3/34.

Group II.	Claim 7 drawn to “the position of the transmitting terminal, the time of transmission and the frequency slot used by the terminal: generating numerically the appropriate phase shifts in the signals of each element of the antenna array to generate a maximum gain in the direction of the terminal and the maximum rejection of interference; based on the composition of signals using the phase shifts above.” classified in CPC: H04W 28/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II is related as subcombinations disclosed as usable together in a single combination. The subcombination is distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such “the position of the transmitting terminal, the time of transmission and the frequency slot used by the terminal: generating numerically the appropriate phase shifts in the signals of each element of the antenna array to generate a maximum gain in the direction of the terminal and the maximum rejection of interference; based on the composition of signals using the phase shifts above” See MPEP § 806.05(d).
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for
Group I is not required for Groups II, restriction for examination purposes as indicated is proper.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37CFR 1.48(b) if one or more of the currently named inventors is no longer an Application/Control Number: 16/865964 inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37
CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C. 20231
or faxed to:
(571) 273-8300, (for Technology Center 2600 only)
Hand-delivered responses should be brought to the Customer Service Window
(now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to Tan Trinh whose telephone number
is (571) 272-7888. The examiner can normally be reached on Monday-Friday
from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To
schedule an interview, Applicant is encouraged to use the USPTO Automated
Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim,
Wesley L.; can be reached at (571) 272-7867.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from
either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative
or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 28, 2021